By the Court. Monell, J.
The statute of the State of Louisiana, in which State the cause of action in this case arose, limiting the time for bringing actions, is not available as a defense in the courts of this State (Ruggles v. Keeler, 3 Johns., 263). It is therefore immaterial that, by the laws of that State, the right of action would be lost. If six years have not elapsed since the statute of our own case began to run, the right of action is not barred.
*217The evidence offered of the Louisiana statute was therefore properly excluded.
The manner of proving such statutes was also objectionable. The defense'was the “statute of limitations,” and, although the question which was overruled admitted of an answer, proving the existence in that State of some common law bar, recognized by the courts of that State, yet, under the answer, the statute was the only bar which could properly be proved ; and the attempt was to prove such statute bjparol. That probably could not be done. Until a recent period, such laws could be proved in our courts only by a copy properly exemplified by the officer having the custody of them—at least such seems to be the current authority (Packard v. Hill, 2 Wend., 411; Thomas v. Robinson, 3 Id., 267).
In 1848 a statute was passed, in this State, allowing the printed volumes of the statute laws of any other of the United States to be admitted in our courts as prima facie evidence of such laws (Laws of 1848, ch. 312).
The question was therefore properly overruled, and the judgment should be affirmed. .
Jones and Fithian, JJ., concurred.
Judgment affirmed.